Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-18-00129-CV

                      Stanton P. BELL, et al., Appellants/Cross-Appellees,
                                  Appellants/Cross-Appellees

                                                v.

                     CHESAPEAKE ENERGY CORPORATION, et al.,
                             Appellees/Cross-Appellants

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI22093
                       Honorable Cathleen M. Stryker, Judge Presiding

        BEFORE JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, that portion of the MDL court’s order
denying Chesapeake’s Deemed Drainage Claims Motion (First Drainage Motion) is AFFIRMED.
That portion of the MDL court’s order granting, in part, Chesapeake’s Deemed Drainage Damages
Motion (Second Drainage Motion) is REVERSED and judgment is RENDERED that
Compensatory Royalty shall be measured by an amount equal to the Royalty Share of Gross
Proceeds of production from the entire Adjacent Well.

       SIGNED March 13, 2019.


                                                 _____________________________
                                                 Rebeca C. Martinez, Justice